UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6410


MAMADOU BAILO DIALLO,

                  Petitioner - Appellant,

             v.

MORY KARAMOKO KABA, Mr., Consul for the embassy of the
Republic of Guinea; ALY KAMARA, Mr., Director of Operations
of the embassy; MADAME PAUL, Ms., Personal Assistant of the
Consul,

                  Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-00291-AW)


Submitted:    July 16, 2009                  Decided:   August 19, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mamadou Bailo Diallo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mamadou B. Diallo appeals the district court’s order

dismissing       his      28   U.S.C.    § 2241         (2006)       petition    without

prejudice for lack of jurisdiction.                    We have reviewed the record

and    find   no    reversible       error.           Accordingly,     we    affirm    the

district      court’s      order.       See       8   U.S.C.    § 1252(a)(5)        (2006)

(providing that “[n]otwithstanding any other provision of law

. . ., including section 2241 of title 28, . . . a petition for

review filed with an appropriate court of appeals . . . shall be

the sole and exclusive means for judicial review of an order of

removal entered or issued under any provision of this Act”).                           We

deny the pending motion for a transcript at government expense.

We    dispense     with    oral     argument      because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                              2